Citation Nr: 1300354	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  07-06 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for carpal tunnel syndrome and cubital tunnel syndrome of the right upper extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from July 1996 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran and her mother testified before the undersigned Veterans Law Judge at the RO in April 2011.  A transcript of her hearing has been associated with the claims file.

When the case was before the Board in October 2011, the Board denied initial compensable ratings for scars of the right elbow and wrist.  The instant issue was remanded for additional development and has been returned to the Board for appellate consideration.

The Board notes that a Virtual VA e-file exists for this Veteran.  This e-file was reviewed for new or relevant information; a review of the e-file reveals that it contains newly added VA treatment records for the period from January 2008 through July 2012.  Notably, a supplemental statement of the case considering this evidence was issued in August 2012.  The e-file otherwise contains entirely duplicative information, such as past rating decisions, that are already in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its October 2011 remand, the Board noted that the Veteran's service-connected right upper extremity disability was characterized as carpal tunnel syndrome and cubital tunnel syndrome of the right upper extremity, dominant.  The Board further observed that the disability was in receipt of a single 10 percent evaluation pursuant to a hyphenated diagnostic code - Diagnostic Code 8516-8515, and that DC 8516 pertained to paralysis of the ulnar nerve and DC 8515 pertained to paralysis of the median nerve.  The Board noted that both syndromes had been attributed to the Veteran's service and that each affected different nerves, and acknowledged that to that point, only one single disability evaluation had been assigned.  

The Board pointed out that none of the examination reports of record shed light on which of the Veteran's symptoms were due to ulnar nerve manifestations and which were due to median nerve manifestations.  It indicated that such a determination was necessary, if medically possible, to ensure that proper disability ratings were awarded provided they did not constitute pyramiding.  See 38 C.F.R. § 4.14 (2012).  

In light of its discussion, the Board directed that a VA examination be conducted, and that various specific questions be addressed.  While the December 2011 VA examiner appears to have adequately addressed the question of whether there are neurological symptoms, she has unfortunately not provided adequate responses to other questions posed by the Board.  In that regard, the Board notes that its October 2011 remand specifically requested for a discussion of whether the Veteran's symptoms were wholly sensory, or whether there was additional organic involvement.  The Board also requested that the examiner differentiate between the symptoms due to the median nerve and those due to the ulnar nerve.  While the examiner, in a July 2012 email message to the AMC, indicated that such a distinction was possible, she provided no discussion in response to a direct inquiry of which symptoms were attributable to which nerve.  A July 2012 addendum contained in the Veteran's e-file also fails to address these questions.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the examination was inadequate because it did not address the questions posed by the Board.  The Board notes that the AMC sought clarification on a number of occasions but that ultimately, the examiner did not provide sufficient responses to the questions presented in this appeal.  

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by a physician who has not previously examined her and has the requisite qualifications to opine on matters of neurology, to determine the severity of her service-connected median and ulnar nerve disabilities of the right upper extremity.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

Following review of the record, interview of the Veteran, and physical examination, the examiner should fully set forth all current complaints and pertinent clinical findings pertinent to the Veteran's right carpal and cubital tunnel syndromes.  Additionally, the examiner should specifically address the following with respect to the Veteran's right median and ulnar nerve disabilities:

Does the Veteran have any degree of paralysis of the median and/or ulnar nerve?

Does the Veteran have neuritis or neuralgia of the median and/or ulnar nerve?

Is the disability of the median and/or ulnar nerve wholly sensory, or is there additional organic involvement?
- If so, what specific organic manifestations are present?
- Is there pain of organic origin?  If so, the examiner should use descriptive terms such as mild, moderate, or severe to afford the Board a layman's sense of the pain experienced by the Veteran.

Describe any positional or functional abnormality of the right hand and whether there are changes attributable to disability of the median and/or ulnar nerve.

To the extent medically possible, the examiner is requested to differentiate between symptoms due to the median nerve and symptoms due to the ulnar nerve.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


